 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroves-Granite, a Joint Venture and Leroy C.BaublitzCarpenters Local No. 2205, United Brotherhood ofCarpenters & Joiners of America and Leroy C.Baublitz. Cases 19-CA-8454 and 19-CB-2640April 19, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn December 15, 1976, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent Union andRespondent Employer filed exceptions and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Groves-Granite,a Joint Venture, Bridgeport, Washington, its officers,agents, successors, and assigns, and the Respondent,Carpenters Local No. 2205, United Brotherhood ofCarpenters & Joiners of America, Wenatchee,Washington, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.I Respondent Union and Respondent Employer have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Wenatchee, Washington,from September 28 through October 1, 1976. The chargesin both cases were filed March 26 and amended June 28,1976, by Leroy C. Baublitz, in his individual capacity. The229 NLRB No. 15complaint issued May 19 was amended August 19, 1976,and during the hearing, and alleges certain violations of theNational Labor Relations Act by Groves-Granite, a JointVenture, and by Carpenters Local No. 2205, UnitedBrotherhood of Carpenters & Joiners of America (hereincalled Local 2205).The parties were permitted during the hearing tointroduce relevant evidence, examine and cross-examinewitnesses, and argue orally. Briefs were filed for theGeneral Counsel, for Groves-Granite, and for Local 2205.I. ISSUESThe complaint alleges that Local 2205: (1) violatedSection 8(bX)(XA) of the Act by failing to representBaublitz in his efforts to pursue a grievance after beingdischarged by Chaussee Corporation on October 30, 1975,and (2) violated Section 8(b)(2) and (IXA) by attempting tocause Groves-Granite to discharge Steve Stevenson onJanuary 8, 1976, and Baublitz on March 8, 1976; and bycausing the discharges of Stevenson on January 15, 1976,and Baublitz on March 12, 1976.The complaint alleges that Groves-Granite: (1) violatedSection 8(aX3) and (1) by discharging Stevenson onJanuary 15, 1976, and Baublitz on March 12, 1976, at thebehest of Local 2205, and (2) violated Section 8(a)(1) on orabout March 29, 1976, by interrogating an employeeconcerning his testimony should the matters herein belitigated, and by threatening that employee with dischargeor other reprisal should he testify adversely to Groves-Granite.The separate answers of Local 2205 and Groves-Granitedeny any wrongdoing.II. JURISDICTIONGroves-Granite is a joint venture headquartered inBridgeport, Washington, where it was engaged at relevanttimes in the construction of the Chief Joseph Dam.Chaussee is a corporation headquartered in Redmond,Washington, engaged in the construction of residences andmultiple dwellings. Each enterprise annually takes deliveryin Washington, directly from outside the State, of goodsand materials valued in excess of $50,000. Each is anemployer engaged in and affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.III LABOR ORGANIZATIONLocal 2205 is a labor organization within the meaning ofSection 2(5) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsBackground: This case involves two unrelated projects-the construction of an apartment complex in Brewster,Washington, by Chaussee, and the construction of ChiefJoseph Dam at Bridgeport, Washington, by Groves-Gran-ite. Both projects were within the territorial jurisdiction ofLocal 2205. The carpenters on both were represented byLocal 2205, and covered by labor agreements entered into56 GROVES-GRANITEby umbrella organizations on behalf of their constituents,which included the two employers on the one hand andLocal 2205 on the other.Chaussee employed between 6 and 10 carpenters on theapartment project. Its job superintendent was RobertOmtvedt. He was accountable to Torkel Nilson, system-wide project manager, who visited the project from time totime.Groves-Granite regularly employed 60 to 70 carpenterson the dam project. They were divided among severalcrews. Each crew had a so-called crew steward, designatedby Local 2205, over whom was a chief or "bull" steward.The bull steward at relevant times was James Corn. AmongGroves-Granite's management personnel on the projectwere Bev Trautman, project manager; Clay Vestal, whowas office manager and had primary responsibility forlabor relations; Thomas (Lucky) Wells, carpenter superin-tendent; Tate Stack, superintendent of the carpentry shop;and Wallace Henkel and Floyd Krutsinger, carpenterforemen.Local 2205 is headquartered in Wenatchee, Washington.It is one of seven locals comprising the Columbia RiverValley District Council of Carpenters (herein calledDistrict Council). Cecil Peaslee is the business representa-tive of Local 2205, and the president of the DistrictCouncil. Wayne Cubbage is the secretary-treasurer of theDistrict Council. The District Council is an affiliate of theWashington State Council of Carpenters (herein calledState Council), which in turn is an affiliate of District No.7, United Brotherhood of Carpenters and Joiners ofAmerica (herein called District No. 7). District No. 7embraces six northwestern States. The executive secretaryof the State Council is Guy Adams, and the executiveofficer of District No. 7 is Hal Morton, one of whoseassistants is Harlan Brown.The Baublitz/Chaussee Situation: Baublitz was a carpen-ter for Chaussee on the apartment project from October 3to 29, 1975, when the events in question began to unfurl.The great bulk of Baublitz' time was spent on theground, cutting materials to length and handing them toother carpenters on scaffolding. He estimated that he mayhave worked 3 days on scaffold between October 3 and 29.Baublitz nevertheless instructed his wife, before going towork October 29, to call the Washington State Departmentof Labor and Industries that morning to report that thescaffolding was substandard. He hoped that an inspectorwould come to the project that day while he was there.Baublitz reported for work at 7:30 a.m., October 29. Itwas raining, an unusual occurrence in this part ofWashington; and, about 8 a.m., he asked Job Superinten-dent Omtvedt if there was inside work. The carpenters hadworked inside on previous rainy days, doing finish work.Omtvedt said there was none. Baublitz replied that, in thatevent, he was going home until the rain stopped. BaublitzThis is a selective adoption of Baublitz and Nilson's testimony.Omtvedt did not testify. Baublitz' further testimony that Omtvedt orderedhim "back on the scaffold" is discredited in part because of Nilson'srefutation and in part because Baublitz spent so little time on the scaffoldsthat such an order would have been unlikely-at least in the literal sense.Nilson, on the other hand, is discredited that the subject of the scaffolds wasnot raised by Baublitz in some form or other. that subject having beenprominent in Baublitz' mind that day.also mentioned the unsafe condition of the scaffolding,although that had little effect on his own work situation.Omtvedt directed that he "get back to work," warning thathe would be considered to have quit should he leave.Omtvedt's words were echoed by Project Manager Nilson,who was on the site that day and overheard the conversa-tion. Baublitz countered that "my union tells me I don'thave to work when it's raining," and left. He said he wouldbe back the next day.'Baublitz was the only workman to leave the project.While he testified that he would have left, regardless of therain, because of the scaffolding, it is concluded that therain in fact was the reason. Not only did he rarely work onscaffold, but he could not "really recall" if he did onOctober 29. He did remember "it being muddy" on theground, however. Further indicative that the rain was thereason was Baublitz' stated hope to be present should aninspector come to check the scaffolding.After leaving the job, Baublitz telephoned BusinessRepresentative Peaslee of Local 2205, relating what hadhappened and mentioning the scaffold peril for goodmeasure.2Peaslee said that a man could not be terminatedfor refusing to work "on account of rain,"3and suggestedthat Baublitz report for work the next day. Peaslee said hewould be at the site the next morning himself to look intothe matter.Baublitz reported for work as usual on October 30. Heworked without incident until about 8:30, when Omtvedttold him that he did not "belong" there; that he had quit.Baublitz protested that he had not quit, to which Omtvedtasserted: "Well, you're trespassing as far as I'm concerned.You have to get off this job." Baublitz repeated that he hadnot quit, adding that, since he had not received a finalpaycheck, he had not been terminated either. With that,Omtvedt telephoned Nilson, who advised him to call thepolice if Baublitz refused to leave. Baublitz remainedadamant, and a Brewster policeman was called. Baublitzleft only after being placed under arrest.Once removed from the site, Baublitz was released fromcustody without being charged. He immediately drove tothe office of the Department of Labor and Industries inOkanogan, Washington, where he filed a complaint,asserting:Refused to work in the rain on scaffolding which also isunsafe. No handrails, wet & slippery. Decking not wideenough. By refusing to work on scaffolding in rain,Supt. told me that he would say I quit so I could notdraw unemployment payments. I told him I was notquitting and that I would come back to work when itwas fit.Peaslee arrived at the site in the late morning of October30. He spoke with Omtvedt, and the two of them spokewith Nilson by telephone. Peaslee asked one or the other,2 Baublitz is credited that he mentioned the scaffolding, Peaslee's denialnotwithstanding. Although concluding that Baublitz left the job onlybecause of the rain, I am persuaded that he saw the condition of thescaffolding as an opportunity to augment his position, thus mentioning it atevery turn. Baublitz came across as a fully credentialed clubhouse lawyer.3 Peaslee testified that the carpenters in the jurisdiction of Local 2205 are"not used to the moisture," and "sometimes" go home when it rains.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor both, that Baublitz be reinstated, and was denied.Omtvedt told of Baublitz' encounter with the police thatmorning, and said that Baublitz spent a lot of time"wandering around, running around with a coffee cup inhis hand"; and Nilson reported that Baublitz "had builtfires in buckets" to keep warm on cold days, and "severalthings like that." Peaslee remarked, after hearing all this,that Local 2205 had "had a lot of trouble" with Baublitz4and that it "just don't look like he's a normal person."Nilson agreed that Baublitz could not be classified "as anormal, everyday type of joe-blow we have on our workforce."Persuaded by his conversations with Omtvedt andNilson that "there was more to it" than simply Baublitz'refusal to work in the rain, Peaslee left the site with nofurther intention of seeking his reinstatement. Peasleeproffered some vague testimony that the "more to it" hehad learned about was "probably his [Baublitz'] workrecord, inability to not [sic I stay steady on the job." Peasleeobserved: "It's pretty hard to-when a man does notperform his work-to back him up."Departing from the site, Peaslee spoke with Baublitz,who had returned from Okanogan and was in his car,parked across the street. Baublitz said he had just filed acomplaint against Chaussee, and called Peaslee's attentionto deficiencies in the scaffolding. Peaslee said he would talkwith Al Johnson, Local 2205's financial secretary, aboutthe situation. Peaslee did not go into the various aspects ofBaublitz' behavior that Omtvedt and Nilson had raised,nor did he disclose his loss of interest in continuing to pressfor Baublitz' rehire.5Peaslee intimated in his testimony that Baublitz' statecomplaint against Chaussee was an added factor in thatloss of interest:Well, when he told me that he was going to go to theLabor and Industries and turn this in, you've got a hardproblem on your hands right there, that he had alreadyturned in against the Company, and the Company isgoing to be very evasive, weren't they, after he's turnedthem in ...?A state inspector, Ed Squire, visited the project onOctober 31, finding that the scaffolding violated safetystandards in several particulars. In keeping with the"normal practice" where there is union representation,Squire called Peaslee to report his findings. During theirconversation, Peaslee said that Baublitz had been a"troublemaker" in the past and "could create his ownproblems" on a job.In the succeeding several days and weeks, Baublitzdiscussed the Chaussee situation with Peaslee or FinancialSecretary Johnson a number of times, both by telephoneand in person. Baublitz was insistent that the discharge had4 The "trouble" Peaslee had in mind is not clearly identified on therecord. Baublitz, in a letter to Guy Adams of the State Council, mentionedlater in the body of this Decision, traced his difficulties with Peaslee to thesummer of 1972, when he complained about being laid off ahead of anonunion carpenter.I Baublitz is credited, despite Peaslee's denial that he mentioned thescaffolding. It would have been astonishing if he had not, having just comefrom filing a complaint about it. Baublitz is not credited, however, thatPeaslee adverted to a refusal by Baublitz to work on scaffold on October 29.been improper, and inquired about the procedure forgrieving. Peaslee invariably responded, whenever Baublitzspoke to him: "We'll see what we can do."6Baublitz alsocomplained of having been underpaid by Chaussee.Johnson gave him a claim form for that, which Baublitzfilled out and returned.On or about November 17, Baublitz received a copy ofthe State's formal report on Chaussee's scaffold violations.He promptly called Peaslee, citing it as "proof" that he hada valid grievance against the Company. Peaslee replied, aswas his wont: "We'll see what we can do."On January 6, 1976, Peaslee still having taken no action,Baublitz telephoned Guy Adams, executive secretary of theState Council. Adams asked that he put his story in letterform, which Baublitz did. The letter, after reciting Baublitz'version of the events at Chaussee, stated:I don't know exactly why Cecil Peaslee has given mesuch a hard time, only that in the summer of 1972 Iworked for Crane Service on a bridge in Mazama,Wash. There was three Carpenters working, myself andtwo others. We were lay off for exception of HomerGrace, who stay to help stress the beams. The lay offwas only for a few days. During the time I was off, theother Carpenter ... worked, and at this time he wasnot a union member. I complained to Cecil Peasleeabout [it] and since that time I have had a hard timegetting work from the hall.A few days later, Peaslee told Baublitz that he was "verymuch concerned" about the letter, amplifying that theassertions in it "better be true" for Baublitz' sake, becausePeaslee might take him before Local 2205's executiveboard-"I can press charges, too." Baublitz responded:"Good, that's where I would like to go anyhow."An unemployment compensation hearing in connectionwith the Chaussee discharge was scheduled for February18, 1976. Meanwhile, as is more fully described later,Baublitz was referred to the Groves-Granite dam projecton January 29. On or about February 16, Peaslee spokewith Baublitz at the dam site, verifying the hearing's dateand time and saying he would try to appear for Baublitz.Baublitz told Peaslee that he was counting on him beingthere-"I need you to back me." Peaslee did not show upat the hearing, nor did he give Baublitz or anyone elseadvance notice that he would not attend. Later, asked byWayne Cubbage, the secretary-treasurer of the DistrictCouncil, why he had not gone, Peaslee said that "some-thing more important came up." Cubbage exclaimed: "Mygosh, Cec, at least call the man and inform him." Peasleeresponded that it had "completely skipped" his mind.On March 5, Baublitz filed an internal union chargeagainst Peaslee, alleging that he had violated certainprovisions of the constitution of the United Brotherhood ofPeaslee also denied this. Baublitz already has been discredited that he wasso ordered. It is concluded that both that "order" and this alleged commentby Peaslee were inventions of Baublitz, designed to enhance his justificationfor leaving the job.6 Baublitz is credited that he regularly protested the impropriety of hisdischarge and inquired about grieving. Peaslee at first denied that Baublitzever expressed concern about the termination, only to concede later in histestimony: "Maybe he told me it was improper every time."58 GROVES-GRANITECarpenters relative to both the Chaussee and Groves-Granite projects. Concerning Chaussee, the charge stated:I tried to get Cecil to help me several times, but hewould not. If it had not been for the Department ofLabor and Industries, Safety Inspection, I wouldn'thave been eligible for Employment Security.On March 10, Peaslee did attend a second unemploy-ment compensation hearing in Redmond, Washington, onBaublitz' behalf. Peaslee stated to Cubbage, 2 or 3 daysbefore the hearing, that, after "all the trouble" he had hadwith Baublitz, he did not know whether he shouldrepresent Baublitz or the Company. Cubbage admonishedthat Peaslee would "represent the member."The labor agreement pertaining to the Chaussee projectprovided for makeup work "in the event an employee losestime due to actual inclement weather," and contained agrievance procedure for disputes "involving the applicationor interpretation of this Agreement," the procedure to beinvoked "by the offended party (either Employer orUnion)." There was no provision for the institution ofproceedings by an aggrieved individual. Local 2205 makesno contention that Baublitz' discharge was not cognizableunder the grievance procedure.'The Baublitz/Groves-Granite Situation: Baublitz was acarpenter for Groves-Granite on the dam project fromJanuary 29 to March 12, 1976, when he was discharged. Hewas referred to the job by Local 2205. His immediatesupervisor was Carpenter Foreman Wallace Henkel, whoin turn was accountable to Tate Stack, superintendent ofthe carpentry shop.8Henkel told Baublitz about 4 p.m. on March 12 that hewas fired. Henkel gave no reason, saying only: "Go to thewarehouse and pick up your check." A few minutes later,Baublitz went to Stack for verification.9The terminationnotice, signed by Carpenter Superintendent Lucky Wells,said that Baublitz was "unqualified for work assigned."That Wells signed the slip does not mean he participated inthe discharge decision. He signed all carpenter terminationslips.Henkel testified that he "instigated the decision" todischarge Baublitz; and stated, in a pretrial affidavit, thatthe decision "was entirely my own." The reasons cited byhim were Baublitz' "attitude" and that he had made "quitea few mistakes." Henkel did not elaborate, testifying onlythat, in his opinion, Baublitz "was hindering me from? Replying to a question from counsel for Local 2205, Peaslee testifiedthat he would have initiated grievance proceedings against Chaussee if onlyBaublitz had asked. The General Counsel belatedly objected on the groundthat the question called for a self-serving and conjectural answer. Theobjection was sustained. This is mentioned only because the GeneralCounsel frames an argument around this testimony in his brief, overlookingthe effect of the ruling on his objection.I The complaint alleges and the answers deny that Henkel was asupervisor under the Act. Henkel testified that he was told, when hired, thathe had the power to fire; and Stack testified that Henkel could fire andreprimand without first clearing with him. It is concluded, based on this,that Henkel was a supervisor.9 Stack recalled saying: "Yes. It's just tough shit. You're on your way."1' The transcript has been corrected so that "out" reads "our.":" Stack testified that "tramped," in construction parlance, means fired.12 Stack testified that he warned Baublitz, 2 or 3 days before thedischarge, to take care of his assigned job or "you're not going to be heregetting our '0 work done." Henkel denied that the decisionwas influenced by Local 2205.Henkel notwithstanding, Stack testified that the dis-charge decision was his, "perhaps influenced by some ofthe things Wally [Henkel] said," and that the "sole reason"was Baublitz' "not staying with and performing assignedwork." Stack elaborated that Henkel had mentioned to himthat Baublitz "was wandering around the deck botheringother people," and carrying on like "a foreman orsuperintendent." Stack continued that Henkel had saidthat, "if Baublitz doesn't straighten out, I think he ought tobe tramped."" Stack testified that, because of Henkel'scomments, he watched Baublitz, "made the observance formyself, and made my own decision."12Stack emphasizedthat Baublitz' work mistakes were not a factor-"every-body is subject to mistakes .... I can pardon mistakes."Stack, like Henkel, denied that the decision was influencedby Local 2205.Wells denied any part in the decision, testifying that,when Stack told him of his intention, Wells stated: "It's upto you." Clay Vestal, Groves-Granite's office manager,testified, however, that Wells raised the idea of transferringBaublitz to a different area in lieu of discharging him, andthat Vestal rejected the idea.'3Wells denied in histestimony that he considered such a move until faced withhis pretrial affidavit. The affidavit states:When Stack told me about firing Baublitz, I thoughtabout transferring Baublitz to the hole, but I decidedagainst it because it doesn't usually work out.Wells and Vestal both denied union complicity in Baublitz'fate.Baublitz telephoned Cubbage of the District Council theevening of March 12, reporting the discharge. On March13, after a District Council meeting, Cubbage askedPeaslee if he had heard the news. Stunned, Peaslee blurted:"They fouled me up. They said they would transfer him." 14Peaslee then asked, "What do I do now?" Cubbage repliedthat they should attempt to get Baublitz' job back, andPeaslee said he would try.Peaslee called Baublitz later, on March 13, saying that hewould seek a March 17 meeting with management to takeup Baublitz' reinstatement. On March 15, unable to reachPeaslee, Baublitz left word with Local 2205 that he couldnot attend a meeting on March 17. Peaslee met with Vestaland Project Manager Bev Trautman on March 17, just themuch longer." Baublitz denied ever receiving such a warning. Stack seemedto be embellishing, while Baublitz' denial carried conviction. Baublitz iscredited.13 Vestal testified that, when Wells proposed Baublitz' transfer, Vestalasked why he was being terminated. Wells answered that it was "because hecan't do his work," to which Vestal asked: "Well, is it going to change if youtransfer him?" Wells replied that it would not, and Vestal said: "Well, thenterminate him for what you're terminating him."14 In attempted explanation of this remark, and in seeming conflict withthe assertion in Wells' affidavit that transfers generally are avoided becausethey do not "usually work out," Peaslee testified: 'IWlhen they call forthese men, they stated an X amount of men would be put on the panel yardand X amount in the hole. The X amount in the panel yard was only goodfor about two to three weeks, but if they could be, they would be consumedin the hole." This explanation is discounted as a self-serving after-the-facteffort at salvation.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame. Vestal and Trautman refused to relent from thedischarge, according to Peaslee, because Baublitz' "workrecord was too bad." Vestal disclosed that Peaslee exertedless than a determined effort on behalf of Baublitz. Hetestified that Peaslee routinely broached reinstatement withhim concerning "everyone that was terminated for anyreason other than reduction in force," but that, in Baublitz'case, "we didn't pursue it that much ... so I wouldn't saythat he's all that insistent every time."On March 18, Peaslee told Baublitz some of what hadhappened, and held out the prospect of another meetingsince Baublitz was not present on March 17. Baublitzstated that it was Peaslee'sjob to back him, and that he hadnot attended "because I didn't have proper counsel."Peaslee countered that Local 2205 had obtained a checkfrom Chaussee for the wage differential owing Baublitz,which "ought to show I'm doing something." Baublitzresponded: "If it wouldn't have been for the DistrictCouncil, I wouldn't have gotten anywhere."'5With that,Peaslee announced: "There's not going to be any meet-ing'6 at Groves-Granite .... I'm not going to give youyour job back."Peaslee told Cubbage, sometime after March 17, that the"intent of the meeting" had been to show, "once and forall," that Baublitz "was not a qualified carpenter and ...that he was terminated for cause."During his time with Groves-Granite, Baublitz filed agrievance through one of the stewards protesting Henkel'sworking with the tools of the carpentry trade. Thecontrolling labor agreement forbade foremen from working"with tools other than those necessary for layout work." Asa result, Bull Steward Corn twice "dressed him [Henkel]down."'7And, on March 5, Baublitz filed the internalunion charge against Peaslee previously mentioned. Thecharge alleged, concerning the dam project, that Peaslee"has been causing dissension among the Carpenters" onthe project; that Peaslee "along with the Shop Stewart [sic]have collaborated with Groves-Granite Co."; and that"there has been a lot of Carpenters from other areas,outside Local 2205 get jobs over the Carpenters who hadpriority in this area."Peaslee admittedly was "kind of a little shocked" whenBaublitz "preferred charges against me." On March 8,during a visit to the project, Peaslee told Baublitz he was"shocked" and that the charge could cost him his positionas business representative. Baublitz said that, if Peaslee hadadequately represented him, the charge would not havebeen filed, and they argued back and forth in that fashionfor 15 or 20 minutes, shouting and otherwise evincinganger. Henkel finally ended the affair by saying that they1' Cubbage of the District Council had written Chaussee on January 13,mentioning its "oversight" in underpaying Baublitz and expressing the hopethat Chaussee would "remit the difference to Mr. Baublitz at the earliestpossible time." Baublitz received a check on March 22.16 The transcript has been corrected so that "union" reads "meeting."" Corn initially testified, without qualification, that Baublitz had filed agrievance over Henkel's use of tools. Corn later equivocated, testifying thathe "couldn't specify it was actually Mr. Baublitz who made the complaint...." Corn's first version is credited.iR Stack's denial that Peaslee mentioned the Baublitz charge is notcredited. Not only was Peaslee obviously preoccupied with Baublitz thatday, but Williams impressed me as a sincere and capable witness. Similarly,had argued long enough and it was time "to get some workdone."Peaslee then went into the saw shop, along with Stackand Henkel. What happened among them, if anything, isleft to speculation. A while later returning to Baublitz,Peaslee asked to see his union membership card. Peasleeexplained that he wished to check the status of Baublitz'dues. The labor agreement contained a 9-day union-security clause, and stated:Failure of any employee to pay or tender normalinitiation fees or dues as required by this Agreementshall, upon the request of the Union in writing, result intermination of such employee.After looking at the card, which showed Baublitz to bepaid up, Peaslee observed: "Well, maybe you'll get a goodnight's sleep tonight. You'll forget about these charges."Peaslee next went into Stack's office, as did Henkel. Therecord reveals little of what then happened, although CliffWilliams, presently to become a crew steward, crediblytestified that he heard Peaslee say: "I guess Baublitz isgoing to sue me." Williams recalled that Stack "didn't payno attention to" the comment.8s Emerging from Stack'soffice, Peaslee again spoke to Baublitz, iterating the remarkabout getting a good night's sleep and forgetting thecharge.On March 12-the day of Baublitz' discharge-Peasleespent several hours at the jobsite, his primary concernostensibly being the designation of a new crew steward inthe area where Baublitz worked.19 Also on March 12, Wellsand Peaslee conversed in the parking lot at the site.20As earlier mentioned, during the week between Baublitz'filing of the internal union charge against Peaslee and hisdischarge, Peaslee stated to Cubbage that, after "all thetrouble" he had had with Baublitz, he did not knowwhether he should represent Baublitz or Chaussee in aMarch 10 unemployment hearing.The Stevenson Situation: Stevenson was a carpenter forGroves-Granite on the dam project from January 8 to 15,1976, when he was discharged; then, from January 22 tothe present.He first registered on Local 2205's out-of-work list inJuly or August 1974, shifting his membership from a sisterlocal in so doing. He told Business Representative Peasleeat the time that he was hopeful of working on the damproject. In July 1975, he was referred to Tisdale Construc-tion Company, which was erecting the project's administra-tion building, with whom he remained until laid off inNovember 1975. The beginnings of hostility surfacedbetween Peaslee and Stevenson when Stevenson firstPeaslee's denial that he ever mentioned the Baublitz charge to managementis not credited, in part because the charge implicated Groves-Granite ashaving collaborated with Peaslee.19 Peaslee testified that he offered the steward position to Baublitz onMarch 12. It is concluded that, even if Peaslee said the words, they were notseriously intended.20 Steve Stevenson testified that he observed the conversation from somedistance, so could not hear what was said, and that it lasted about 20minutes. Wells testified that this was "untrue, a hundred percent wrong";rather, that he and Peaslee did nothing more than exchange greetings.Peaslee denied any recall of the conversation.60 GROVES-GRANITEregistered on the out-of-work list, Stevenson questioningthe need to shift his membership. Those feelings werereinforced during Stevenson's tenure with Tisdale, as hesecond-guessed Peaslee's handling of matters relating tothat job from time to time.Upon his layoff by Tisdale, Stevenson telephonedPeaslee that he and two others, just laid off, Tip Hollowayand Bob Johnston, wished to be placed on the out-of-worklist. A month or so later, having learned that Johnston hadbeen referred to Groves-Granite, Stevenson complained toPeaslee that he should have been ahead of Johnston on theout-of-work list, and thus gone out first, because he hadcalled in the names. Peaslee replied that he had enteredStevenson's and the other two names in no particularsequence; and that, as it happened, Stevenson's was nextafter Johnston's. Stevenson then complained about thereferral of one Don Thompson to Groves-Granite, inas-much as Thompson had only recently transferred hismembership from a sister local. Peaslee answered that hewas "running the union," or words to that effect, andStevenson countered: "I'd better go to work in two weeksor I'm going to know the reason why."Around January 1, 1976, 2 weeks later, Stevenson calledPeaslee. Peaslee accused Stevenson of "trying to black-mail" his way into a job, to which Stevenson said that he"just wanted what was mine." A day or so later, havingheard that Peaslee had told some of the Groves-Granitecarpenters that Stevenson wanted him "to run somebodyelse off out there" so Stevenson could be referred,Stevenson again called Peaslee. He stated that he did notwant to cause anyone's layoff, but that he did want "whatwas mine." Peaslee replied, as he had before, that he was"running the local" and was not going to be blackmailed.Stevenson thereupon telephoned Hal Morton of DistrictNo. 7, asserting that he was being passed over at the hiringhall. About the same time, during a District Councilmeeting, Morton's assistant, Harlan Brown, confrontedPeaslee with Stevenson's complaint. Brown told Peasleethat Stevenson "should be put to work." He suggested thatPeaslee tell Groves-Granite he had a "problem" concern-ing Stevenson, and ask that the Company find a job forhim as an accommodation. Wayne Cubbage of the DistrictCouncil also discussed the matter with Peaslee at thismeeting. Morton previously had told Cubbage that he wasgoing to order Peaslee to put Stevenson to work.On January 7, Peaslee informed Cubbage that Groves-Granite was willing to hire Stevenson. Later that day,Peaslee telephoned Stevenson, stating that he was "sup-posed to put" Stevenson to work and that he should reportto Groves-Granite at the dam site on January 8.21 Also onJanuary 7, two Groves-Granite carpenters, Ron Savageand Bud Ward, told Stevenson that they had heard BullSteward Corn say that Stevenson would be laid off after aweek or so.2221 Peaslee testified that Stevenson. being next on the out-of-work list,would have been referred in any event.22 Neither Savage nor ward testified. and Corn denied saying any suchthing. The hearsay character of the remark attributed to Corn is recognized.22 Stevenson is credited that Corn made this remark. Corn's denialnotwithstanding. Stevenson impressed me as believable on the point. whilevarious of Corn s denials, this one among them, were mechanically renderedand devoid of suasive thrust. It is altogether plausible, moreover. that Cornwould have heard about Stevenson and would have said this.Stevenson was assigned to work with Corn the first dayor so, after which he "partnered" with others. Corncommented, upon Stevenson's arrival the first day: "I'veheard all about you."23Because of the "rumors" that hewas quickly to be laid off, and having been advised to do soto protect himself "in case something happened," Steven-son took a small notebook to the job with him, recordinganything suspicuous that he saw or heard as time allowed.Corn once asked about his notetaking. Stevenson said hewas keeping a record of his time. Corn testified that mostof the carpenters on the project carried notebooks, inwhich they recorded their time, materials used, etc.One of the days before Stevenson's discharge, EugeneO'Dell, who was partnering with Corn, noticed that Cornhimself was jotting in a notebook. O'Dell regarded this as"kind of unusual." Apparently sensing O'Dell's puzzle-ment, Corn asked him if he knew Stevenson and about the"trouble" Stevenson "had been involved in." Corn contin-ued that Stevenson "wasn't going to last" on the job; thathe, Corn, had been instructed by Lucky Wells, thecarpenter superintendent, to "keep a record of Stevenson'sactivities during the day; ...and that when they felt theyhad enough evidence to fire him with a 'not-for-rehire' slipthat they could make stick that he would be terminated." 24Stevenson was told of his discharge by Floyd Krutsinger,his foreman, on January 15. As Stevenson crediblyrecalled, Krutsinger explained that Wells had seen Steven-son writing in his notebook three different times, and thatthis was "part of the reason." Krutsinger said that he hadno part in the decision-it is "completely out of myhands"-and that it had "nothing to do with the union."For reasons undisclosed, Krutsinger did not testify.Wells did, asserting that the discharge decision was madeby Krutsinger, who later explained to him that Stevensonhad not been doing his assigned duties and had been"running behind the forms25making notes about half thetime." Although disclaiming involvement in the decision,Wells admittedly had asked Krutsinger the day beforeabout Stevenson's notebook, prompting Krutsinger to saythat he would "take care of it." Wells signed Stevenson'stermination slip, which cited "unsatisfactory work" as thecause of discharge. As previously stated, this did not signifyWells' participation in the discharge decision.Wells denied-"no way"-that Local 2205 ever put"pressure" on him to fire anyone, or that he ever talked toPeaslee about Stevenson's employment. Corn in turndenied any role in the discharge, or that it had beenprearranged as an adjunct of Stevenson's referral. Hetestified that he learned of it, after the fact, fromKrutsinger. Peaslee also denied any part in the matter,averring that he first learned of the discharge fromStevenson himself, the day after it happened.Soon after the discharge, according to both Peaslee andOffice Manager Vestal, Peaslee spoke with Vestal and Bev24 This is based on O'Dell's credible testimony, including his past-recollection-recorded adoption of his pretrial affidavit. O'Dell testified thathe considered Stevenson to be "kind of a loudmouth," and otherwiseindicated that Stevenson was not a particular fnend of his; and there was nospecific refutation of this testimony by Corn.25 The transcript has been corrected so that "foremens" reads "forms."61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrautman, project manager, in an unsuccessful effort tohave it reversed.26As earlier noted, Vestal testified thatPeaslee did this on every discharge that was not part of areduction in force, but was "not all that insistent everysingle time." Peaslee testified that he could not "truthfullysay" if he reported the results of this meeting to Stevenson.Soon after the discharge, also, Stevenson drew upinternal union charges against Peaslee and Corn. He didnot file them, but did give copies to Cubbage and HarlanBrown, telling them that he intended to file if the "mess"concerning his discharge were not straightened out. This, incombination with numerous other member complaintsconcerning Local 2205's handling of the dam project,caused Hal Morton of District No. 7 to direct thatCubbage and Brown undertake an immediate investiga-tion.Cubbage and Brown obtained signed statements from 20or 30 disgruntled members, and interviewed Peaslee andCorn as well. During one of their conversations withPeaslee, Peaslee complained that Morton had "chewed himout" for having "an agreement" with Groves-Granite thatLocal 2205 would "back the company" when it dischargedtroublemakers.27Peaslee further complained about Mor-ton's lecturing him that he "represented the men regardlessof what their attitudes were," saying that Morton was notgiving him proper support.Their investigation led Cubbage and Brown to concludethat Peaslee and Wells, together, were "trying to gag ourmembers on that project from voicing any opinions"; andthat Peaslee, having referred Stevenson "under duress,"had "engineered his dismissal." The record does not supplythe evidentiary and deliberative particulars behind theseconclusions. On or about January 21, Cubbage and Brownmet with Trautman, Vestal, and Wells of Groves-Granite,along with Peaslee and Corn, to report their conclusions.Laying the 20 or 30 signed statements on a table, Cubbageor Brown stated that they had numerous "charges" or"complaints" against Local 2205 and Groves-Granite.Alluding to the Stevenson situation, one or the other saidthat the investigation had caused them to believe there hadbeen a cabal between Local 2205 and Groves-Granite "toterminate someone." Stevenson's reinstatement was thendemanded.The management officials caucused, whereupon Vestalreputedly ascertained from Wells that Stevenson had neverbeen warned about his notebook. The three of themconsequently decided, according to Vestal, that Stevenson"had been treated unfairly" and should be offeredreinstatement, provided that he leave his notebook home25 Trautman did not testify.27 Cubbage credibly testified that Peaslee spoke of such an agreement,adding that he understood Peaslee to be referring to "any dissension, peopleinstigating walkoffs or problems of that sort." Brown did not testify. Peaslee,while never identifying anyone from management with whom he may havehad such an agreement, did not refute Cubbage's testimony. Peaslee testifiedthat his frame of reference was people who provoked "wildcat" strikes,which had been a recurrent problem on a project at Grand Coulee Dam, butwhich admittedly had not been a concern on the Chief Joseph project.Management witnesses denied any knowledge of such an agreement.28 Respondents contend that Stevenson's reinstatement was conditioned,among other things, upon there being no unfair labor practice charge overhis discharge. Construed most favorably to Respondents, and withoutpassing on the dubious proposition that such a condition can validly beand that all charges against Groves-Granite be dropped.Emerging from the caucus, management conveyed thisproposal to Cubbage and Brown, who accepted.28Steven-son returned to work January 22. He received no backpayfor the time between discharge and reinstatement.The Alleged Interrogation and Threat: As earlier noted,the charges herein were filed by Baublitz on March 26,1976. Not long afterward, another carpenter on the damproject, George Dennison, was directed to Stack's office byHenkel. Stack and Henkel were there, later to be joined byLucky Wells. Stack began by asking Dennison what "thescore" was regarding the charges Baublitz had filed. ToDennison's answer that he did not know, Stack explainedthat Groves-Granite had been charged with firing Baublitzbecause of his union activity.Henkel then stated that Dennison had recommendedBaublitz as "a good man" when he was hired. Dennisonreplied: "I still believe he is and I wouldn't change mytestimony no way." Stack interjected that he did not thinkBaublitz was "the best man in the world"; that he mademistakes, wanted to be superintendent, etc. Stack contin-ued that, while Henkel had "tramped" Baublitz, he wouldhave done the same. Dennison repeated that he thoughtBaublitz was a good man. The discussion proceeded in thisvein for several minutes, Stack and Henkel commentingupon Baublitz' imperfections and Dennison disagreeing.Wells, who had listened in silence, finally said: "I don'tsee no problem here. You fellows know what to do withemployees who don't cooperate. You can handle this."Wells then left, and the meeting broke up.29Dennison testified that he did not know why Stack andHenkel were so insistent that Baublitz had been a poorworker, "other than the fact that I had recommended Mr.Baublitz in the beginning." "The point of the wholeconversation," Dennison felt, "seemed to be that they weretrying to blame me partly for Mr. Baublitz' failure, youknow."B. AnalysisThe Baublitz/Chaussee Situation: The General Counselcontends that Local 2205 "failed and refused to representBaublitz in his efforts to pursue a grievance with respectto" the Chaussee discharge, thereby violating Section8(b)(1)(XA).A union is permitted a wide range of discretion indetermining whether and how to handle employee griev-ances, so long as its determination is not colored byimposed, the evidence on this point is conflicting and vague, falling wellshort of establishing that a waiver of recourse to the NLRB wascontemplated.29 his is Dennison's credited version of the meeting. Wells, Stack, andHenkel all denied that anything like this ever happened, Stack adding that"George Dennison is a liar." Dennison's general demeanor was excellent,and his command of the details of the meeting indicated that he wastestifying from experience rather than make believe. Further, had hemanufactured the entire meeting from whole cloth, he likely would have tolda story much more incriminating of Groves-Granite. In addition, Groves-Granite's counsel states in his brief that he is "inclined to believe" that"Stack called Mr. Dennison in to discuss exactly what Mr. Dennisontestified that they did discuss ...."62 GROVES-GRANITEconsiderations that bear on union membership or areotherwise arbitrary or in bad faith.30Misconduct ordinari-ly cannot be inferred from a union's simple refusal toinstitute grievance action;31nor does negligence or poorjudgment, untainted by improper considerations, give riseto a violation.32As in other dealings with those itrepresents, however, a union may not purposely keepemployees uninformed or misinformed concerning theirgrievances;33and, having committed itself to the prosecu-tion of a grievance, a union is under a duty to present itmost favorably to the employee.34Applying this overlay of legal principle to the presentsituation, it is concluded that Peaslee fell short of hisobligation in several respects; and, in so doing, violatedSection 8(bX I )(A). First, although ostensibly seekingBaublitz' reinstatement, and in fact asking for it, Peasleedisparaged Baublitz and undermined the effort by tellingNilson and Omtvedt that he had "had a lot of trouble" withBaublitz; that it "just don't look like he's a normal person."In point is this observation by the Seventh Circuit:It is one thing for a grievant to attempt to pursue hisremedy without [union] assistance and opposed only byone adversary. When that situation is compounded bytwo opponents, one of whom is supposedly his "ownpeople," the bearing on the likelihood of his successassumes substantial significance. When one's ownrepresentative ... proclaims a lack of merit, it isindeed likely to be a coup de grace to the claim.35Second, Peaslee's abandonment of interest in Baublitz'reinstatement plainly was influenced by considerationsthat were both arbitrary and in bad faith. Thus, while theissue posed by the termination was whether Baublitz hadbeen within his rights in refusing to work in the rain, whichPeaslee concededly believed him to have been, thecomments just mentioned reveal that Peaslee's handling ofthe matter was dictated by his view of Baublitz as atroublemaker and an abnormal person. This was indicatedlater, as well, when, in response to State Inspector Squire'sreport about the substandard condition of Chaussee'sscaffolding, Peaslee observed that Baublitz was a "trouble-maker" and "could create his own problems" on a job.Arbitrariness and lack of good faith also were indicatedby Peaslee's inability to provide meaningful detail insupport of his testimony that he had been persuaded byNilson and Omtvedt that "there was more to it" than just arefusal to work in the rain. Invited to amplify, Peaslee30 Vaca v. Sipes, 386 U.S. 171 (1967); Bazarte v. United TransportationUnion, 429 F.2d 868 (C.A. 3, 1970); Figueroa v. Sindicato de TrabajadoresPackinghouse, AFL-CIO, 425 F.2d 281 (C.A. 1, 1970); Buffalo NewspaperGuild Local 26, American Newspaper Guild (Buffalo Courier Express), 220NLRB 79 (1975); Local 575, Packinghouse Division, Amalagmated MeatCutters and Butcher Workmen (Omaha Packing Co.). 206 NLRB 576, 579(1973).31 Vaca v. Sipes, supra at 386 U.S. 191.32 Bazarte v. United Transportation Union, supra at 872.33 Cf., Local No. 324, International Union of Operating Engineers(Michigan Chapter, AGC), 226 NLRB 587 (1976); Asbestos Workers, LocalNo. 5 (Insulation Specialties Corp.), 191 NLRB 220, 221 (1971).3' Aaron Kesner v. N. LR.B., 532 F.2d 1169 (C.A. 7, 1976), affg. sub nom.Truck Drivers, Oil Drivers and Filling Station and Platform Workers, LocalNo. 705 (Associated Transport, Inc.), 209 N LRB 292 (1974).35 Kesner v. N.L. R. B., supra at 1175.offered lamely that it was "probably his [Baublitz'] workrecord, inability to not (sic] stay steady on the job." Evenmore damning was Peaslee's intimation that anotherreason for his inaction was the state complaint Baublitzhad filed against Chaussee-"you've got a hard problemon your hands right there." The filing of such complaintsbeing an activity protected by the Act,36this amounted to aconfession that Peaslee was motivated in part by proscrib-ed discriminatory considerations.In short, Peaslee's halting testimonial attempts to justifyhis conduct revealed with arresting eloquence that, as theBoard once noted in a similar case, he "just did not 'give adamn.' "37A third respect in which Peaslee failed in his duty toBaublitz was in his failure ever to tell Baublitz, after Nilsonand Omtvedt had induced him to reverse his field, that hehad no further intention of seeking Baublitz' reinstatement.He instead misled Baublitz to the contrary, perhapsirreparably harming Baublitz' ability to obtain redressthrough alternative channels, by stating, whenever Baublitzasked about the matter: "We'll see what we can do."Peaslee committed yet another violation of Section8(bXl)(A) by threatening Baublitz with executive boardaction for writing the letter to Guy Adams of the StateCouncil complaining about Peaslee.38Although thisconduct is not alleged as a violation, it was fully litigated. Itis therapeutically desirable, moreover, that the unlawfulfinding be made.The Baublitz/Groves-Granile Situation: The GeneralCounsel contends that, "for arbitrary and invidiousreasons," Local 2205 attempted to and did cause Groves-Granite to discharge Baublitz, thereby violating Section8(bX2) and (IXA). He further contends that Groves-Granite discharged Baublitz in collaboration with Local2205, thereby violating Section 8(aX3). There is nocontention that the discharge was improper if not inducedby Local 2205.39It is concluded that both Respondents violated the Actas alleged. While the evidence is heavily circumstantial, itwarrants findings that Peaslee and Wells had worked outan accord that Baublitz should be transferred; and that, asa direct outgrowth of this, Vestal prevailed on Wells to goahead and discharge him. Not only did Respondents fail tobring forth persuasive evidence to overcome the presump-tion of wrongdoing that attends a union-influenced changein job status,4 but the record leaves no doubt that theiractions were in specific response to Baublitz' having36 Alleluia Cushion Co., Inc., 221 NLRB 999 (1975).37 United Steelworkers of America, AFL-CIO (Interroyal Corp.), 223NLRB 1184 (1976). Peaslee's vast and seemingly willful indifference toBaublitz' needs was graphically shown in other ways also, as when, afterfailing to appear at the February 18 unemployment hearing, he explained toCubbage that "something more important came up" and that he had notnotified Baublitz of this because it had "completely skipped" his mind.38 Buffalo Newspaper Guil4 supra.33 Although the record gives rise to a contrary suspicion, there is neithercontention nor proof enough to support a finding that Baublitz wasdischarged in part for complaining about Henkel's working with the tools.40 Quoting from International Union of Operating Engineers Local 18.AFL-CIO (William F Murphy), 204 NLRB 681 (1973):When a union ...causes an employee's discharge. it hasdemonstrated its influence over the employee and its power to affect his(Continued)63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrought an internal union charge against Peaslee-activityprotected by the Act in any event.4'On the threshold issue of union causation, there is, first,provocation. Baublitz filed his internal charge againstPeaslee on March 5-just I week before the dischargeoccurred. Peaslee was "shocked" by Baublitz' action,engaging him in a bitter argument over it on March 8. Itwould not be surprising, therefore, if Peaslee were vindic-tively disposed toward Baublitz, particularly since there aresundry record indications that Peaslee does not acceptcriticism with equanimity. That he indeed was so disposedwas revealed by his comment to Cubbage, sometimebetween March 5 and 12, that he did not know if he shouldrepresent Baublitz or Chaussee in the unemploymenthearing because of "all the trouble" Baublitz had caused,and by his checking the currency of Baublitz' dues, with itsunion-security implications, shortly after the March 8argument.Although there is no explicit evidence that Peaslee'sirritation translated into an attempt to affect Baublitz' jobstatus, there is ample basis for inferring that the dischargewas precipitated by some kind of understanding betweenPeaslee and Wells on that general subject, their denialsnotwithstanding.42Indicative of this, Wells raised withVestal the idea of a transfer instead of a discharge, andPeaslee reacted, upon learning of the discharge: "Theyfouled me up. They said they would transfer him." Therewas, in addition, the testimony of Henkel and Stack.Henkel testified, on the one hand, that the dischargedecision was entirely his own, based upon Baublitz'mistake-proneness and attitude; Stack, on the other, thatthe decision was his, based on Baublitz' "wanderingaround the deck," and that mistakes had nothing to dowith it. While either of these versions, if credited, woulddestroy any notion of union complicity, their inconsisten-cies and vagueness are at once self- and mutuallydestructive, consequently tending in the opposite direc-tion.43True, Peaslee may have discussed Baublitz' beingtransferred with Wells for reasons having nothing to dowith the internal union charge-perhaps even to saveBaublitz from discharge. But, if something like that wereso, why did they not so testify? Wells instead denied eventhat a transfer had been considered until faced with hisaffidavit, and both he and Peaslee denied to the end everlivelihood in so dramatic a way that we will infer-or, if you please,adopt a presumption that-the effect of its action is to encourage unionmembership on the part of all employees who have perceived theexercise of that power.See also Bricklayers Local No. 7, Bricklayers, Masons and PlasterersInternational Union of America, AFL-CIO (Masonry Builders, Inc.), 224NLRB 1021, (1976); Millwrights' Local 1102, United Brotherhood ofCarpenters and Joiners of America AFL-CIO (Planet Corporation), 144NLRB 798, 800 (1963). "Union membership," in this context, has beendefined to include "participation in union activities." Radio Officers' Unionof the Commercial Telegraphers Union, AFL [A. H. Bull Steamship Co.] v.N.L.R.B., 347 U.S. 17, 40(1953).1i E.g., Warehouse Union Local 860, Teamsters (Admiral Corp.), 195NLRB 68 (1972); United Brotherhood of Carpenters & Joiners of America,Local 1281 (Raber-.Kief Inc.), 152 NLRB 629 (1965); Hod Carriers' andConstruction Laborers' Union, Local No. 300 (Desert Pipe Line ConstructionCo.), 145 NLRB 1674 (1964).42 It is not necessary to violation that the precise dialogue underlying thediscussing Baublitz with each other. Remembering theadverse presumption under which they were laboring, it isnot for me to hypothesize an acceptable scenario indefiance of their own resolute "stonewalling."Peaslee's postdischarge meeting with Vestal and Traut-man, purportedly in quest of Baublitz' reinstatement, wasnot at odds with Peaslee's having played a role in thedischarge. Not only was Peaslee acting on a mandate fromCubbage, but, as Vestal observed, he was not "all thatinsistent" that Baublitz be reinstated. More telling, Peasleehimself depicted the meeting as cosmetic in purpose,admitting to Cubbage that the "intent of the meeting" hadbeen to show, "once and for all," that Baublitz "was not aqualified carpenter and ...that he was terminated forcause."The Stevenson Situation: The General Counsel's conten-tions concerning Groves-Granite's discharge of Stevensonare identical to those concerning its discharge of Bau-blitz-that, "for arbitrary and invidious reasons," Local2205 attempted to and did cause the discharge, therebyviolating Section 8(bX2) and (IXA); and that Groves-Granite effected the discharge in collaboration with Local2205, thereby violating Section 8(aX3). Again, there is nocontention that the discharge was improper if not inducedby Local 2205.It is concluded, relying once more on evidence morecircumstantial than direct, that Local 2205 violated the Actas alleged. It is further concluded, however, that the recorddoes not support a violation by Groves-Granite, certain ofthe evidence essential to the conclusion regarding Local2205 being hearsay as to Groves-Granite.That Local 2205 was party to Stevenson's discharge issuggested, first, by Peaslee's undoubted animosity towardhim. Stevenson not only had accused Peaslee of mismanag-ing the hiring hall to Stevenson's detriment, but obtainedreferral to Groves-Granite only after bringing pressurefrom those higher in the hierarchy of the United Brother-hood of Carpenters. Peaslee would have been less thanhuman for this not to have angered him, and his naturalanger likely was compounded by his notable intolerance ofcriticism-a trait earlier mentioned.The inference against Local 2205 gains vital impetusfrom the admission of Bull Steward Corn to Eugene O'Dellthat Stevenson "wasn't going to last" on the job; that he,Corn, had been instructed by Wells to "keep a record ofunderstanding be fleshed out. As stated in Northwestern Montana DistrictCouncil of Carpenters' Union and United Brotherhood of Carpenters andJoiners of America, Local No. 911 (Glacier Park Co.), 126 NLRB 889, 897-898 (1960): "An express demand or request is not essential to a violation ofSection 8(bX2) of the Act. It suffices if any pressure or inducement is usedby the union to influence the employer."43 As stated in Shattuck Denn Mining Corp. v. N.LR.B., 362 F.2d 466,470(C.A.9, 1966):[Tlhe trier of fact may infer motive from the total circumstancesproved. .... If he finds that the stated motive for a discharge is false,he certainly can infer that there is another motive. More than that, hecan infer that the motive is one that the employer desires to conceal-an unlawful motive-at least where ... the surrounding facts tend toreinforce that inference.See also Grede Foundries, Inc., 211 NLRB 710, 712 (1974): "The offering of aspurious defense, of course, supports an inference as to the unlawfulness ofthe real reason."64 GROVES-GRANITEStevenson's activities during the day; ...and that whenthey felt they had enough evidence to fire him with a 'not-for-rehire' slip that they could make stick that he would beterminated."The adverse inference takes added strength from thebrevity of Stevenson's tenure--I week-before beingdischarged; from the seemingly pretextuous stated reasonfor the discharge, conceded even by Groves-Granite onreconsideration to have been unworthy; and from Peaslee'scomplaints, made in the context of the postdischargeinvestigation by Cubbage and Brown, that Morton hadtaken issue with his agreement to back Groves-Granite inits discharge of troublemakers, and that Morton hadlectured him that he "represented the men regardless ofwhat their attitudes were."This aggregate of circumstances warrants a finding thatLocal 2205 was instrumental in Stevenson's discharge.And, much as in the case of Baublitz, Local 2205 not onlyfailed to bring forth persuasive evidence to meet theattendant presumption of wrongdoing, but the recordestablishes that its action was in reprisal for Stevenson'sgoing over Peaslee's head concerning the way he operatedthe hiring hall-activity protected by the Act, regardless.As indicated above, not all of the elements comprisingthe case against Local 2205 are available in assessing theconduct of Groves-Granite. Specifically, Corn's admissionto O'Dell that he was collaborating with Groves-Granite insetting up Stevenson's discharge, and Peaslee's admissionto Cubbage and Brown about an agreement with Groves-Granite over the discharge of troublemakers, were hearsayas to Groves-Granite and thus cannot be used against it."Those elements removed, there is insufficient basis forinferring that Stevenson's discharge was union connected.To be sure, there remain the suspect circumstances that thedischarge was accomplished within a few days of referral,and for a seemingly pretextuous stated reason. Then thereis the added factor that the reputed decisionmaker,Krutsinger, inexplicably did not testify-an oversighthardly accruing to Groves-Granite's benefit.45But thepretextuousness of a stated reason is not tantamount to anunlawful reason,48and Krutsinger's absence simply doesnot offset the missing nexus.The Alleged Interrogation and Threat: The GeneralCounsel contends that Groves-Granite, by Wells, Stack,and Henkel, interrogated and threatened George Dennisonin an attempt to influence his testimony concerning thepresent charges, thereby violating Section 8(aX)().It will be recalled that, shortly after Baublitz filed thecharges, Dennison was called to Stack's office. Stack askedwhat Dennison knew about the charges, after which Stackand Henkel berated Baublitz and disputed Dennison's44 Rule 801(d) of the Federal Rules of Evidence states: "A statement isnot hearsay if. ..(2) The statement is offered against a party and is. ..(E)a statement by a co-conspirator of a party during the course and infurtherance of the conspiracy." Corn's critical admission to O'Dellunquestionably satisfies the "during the course" criterion. It does not,however, meet the "in furtherance or' requirement, and thus cannot be usedagainst Groves-Granite. See, generally, Wong Sun v. United States, 371 U.S.471, 490-491 (1963); Krulewitch v. United States, 336 U.S. 440, 443-45(1949): N. LR.B. v. Local 776, International Alliance of Theatrical and StageEmployees (Film Editors) [Caseade Pictures Co. of California], 303 F.2d 513(C.A. 9, 1962); N.LR.B. v. Amalgamated Meat Cutters & Butcher Workmeninsistence that he was "a good man." Wells stated, at theend of the meeting: "I don't see no problem here. Youfellows know what to do with employees who don'tcooperate. You can handle this." Dennison testified: "Thepoint of the whole conversation seemed to be that theywere trying to blame me partly for Mr. Baublitz' failure,you know," inasmuch as Dennison had "recommendedMr. Baublitz in the beginning."If Wells, Stack, and Henkel were trying to influence thetestimony Dennison might give to the NLRB, theyobviously did not make their purpose understood to him.He gave the impression, moreover, of possessing normalacumen. Recognizing that Dennison's subjective percep-tion is not dispositive, it nevertheless is concluded, basedon that perception in combination with an objectiveevaluation of the evidence, that the record is too ambigu-ous to carry the General Counsel's burden as concernsthese allegations.CONCLUSIONS OF LAW1. By threatening Baublitz with executive board actionbecause he wrote a letter complaining of the way thebusiness representative performed his union duties, asfound herein, Local 2205 violated Section 8(bXIXA) of theAct.2. By failing to represent Baublitz adequately afterChaussee had discharged him-specifically, by disparagingthe worthiness of the cause to management officials; byabandoning interest in Baublitz' reinstatement based onconsiderations that were arbitrary, in bad faith, anddiscriminatory; and by misleading Baublitz concerningLocal 2205's position in the matter-as found herein, Local2205 further violated Section 8(bX IXA) of the Act.3. By causing Groves-Granite to discharge Stevensonon January 15, 1976, and Baublitz on March 12, 1976, inviolation of Section 8(aX3) of the Act, as found herein,Local 2205 in each instance violated Section 8(bX2) and(IXA) of the Act.4. By discharging Baublitz in response to improperunion influence, as found herein, Groves-Granite violatedSection 8(aX3) and (1) of the Act.5. These unfair labor practices affect commerce withinSection 2(6) and (7) of the Act.6. There is insufficient evidence to sustain the otherallegations of misconduct by Groves-Granite.Upon the foregoing findings of facts, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:of North America, Local No. 127, 202 F.2d 671 (C.A. 9, 1953); McCormick,Evidence 645-646 (2d ed. 1972); Levie, Hearsay and Conspiracy, 52 Mich. L.Rev. 1159(1954).4s See Goodyear Tire &d Rubber Co. v. N. L R. B., 456 F.2d 465, 468 (C.A. 5,1972).46 Maple Shade Nursing Home, Inc., d/b/a Maple Shade Nursing andConvalescent Center, 223 NLRB 1475 (1976).65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER47A. Respondent Carpenters Local No. 2205, UnitedBrotherhood of Carpenters & Joiners of America, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Threatening Leroy C. Baublitz or any other employeewith executive board action for complaining in a mannerprotected by the Act of the way the business representativeperforms his duties.(b) Failing to represent Leroy C. Baublitz or any otheremployee adequately in grievance matters, by disparagingthe cause to management officials; by abandoning interestin the grievance based upon considerations that arearbitrary, in bad faith, or discriminatory; or by givingmisleading information to the aggrieved employee concern-ing the Union's position in the matter.(c) Causing or attempting to cause Groves-Granite, orany other employer, to discharge or otherwise discriminateagainst Steve Stevenson, Leroy C. Baublitz, or any otheremployee, in violation of Section 8(a)(3) of the Act.(d) In any other manner restraining or coercing employ-ees in the exercise of their rights under the Act.2. Take this affirmative action necessary to effectuatethe policies of the Act:(a) Promptly request of Chaussee Corporation that itsubmit to grievance proceedings the propriety of Chaus-see's discharge of Leroy C. Baublitz on or about October30, 1975.48(b) Jointly with Groves-Granite, or severally, makeLeroy C. Baublitz whole for any loss' of earnings andbenefits suffered because of the misconduct resulting in hisdischarge by Groves-Granite on March 12, 1976, backpayto be computed in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).(c) Make Steve Stevenson whole for any loss of earningsand benefits suffered because of the misconduct resultingin his discharge by Groves-Granite on January 15, 1976,backpay to be computed in accordance with F. W.Woolworth Company and Isis Plumbing & Heating Co.,supra.(d) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allrecords necessary for determination of the amounts owingunder the terms of this Order.(e) Post at its offices, meeting halls, and hiring halls,copies of the attached notice marked "Appendix A."49Copies of said notice, on forms provided by the RegionalDirector of Region 19, after being signed by an authorizedrepresentative of Local 2205, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members customarilyare posted. Reasonable steps shall be taken to ensure thatsaid notices are not altered, defaced, or covered by othermaterial.(f) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Local 2205 has taken to comply herewith.B. Respondent Groves-Granite, a Joint Venture, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees in collaboration with, or in response to unlawfulpressures from, Carpenters Local No. 2205, UnitedBrotherhood of Carpenters & Joiners of America, or anyother labor organization.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise-of their rights under theAct.2. Take this affirmative action necessary to effectuatethe policies of the Act:(a) Jointly with Carpenters Local No. 2205, or severally,make Leroy C. Baublitz whole for any loss of earnings andbenefits suffered because of the unlawful discharge of himon March 12, 1976, with backpay to be computed inaccordance with F. W. Woolworth Company and IsisPlumbing & Heating Co., supraz(b) Preserve and make available, upon request, to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amounts of backpay and benefits owing underthe terms of this Order.(c) Post at its project at Chief Joseph Dam, Bridgeport,Washington, the notice which is attached and marked"Appendix B."50Copies of the notice, on forms providedby the Regional Director for Region 19, after being dulysigned by Groves-Granite's authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byGroves-Granite to ensure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Groves-Granite has taken to comply herewith.IT IS FURTHER RECOMMENDED that the unproven allega-tions against Groves-Granite be dismissed.47 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102AS8 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.4e Rather than now attempt to figure whatever wage and benefit lossBaublitz may have suffered because of Local 2205's failure to represent himadequately regarding the Chaussee discharge, it is recommended that theBoard retain jurisdiction over this matter for the purpose of entertaining atimely motion to reopen the proceeding, following exhaustion of thegrievance process, to deal with any unresolved questions of economicdetriment. E.g., Local 485, International Union of Electrical, Radio &Machine Workers, AFL-CIO (Automotive Plating Corp.), 170 NLRB 1234(1968), and 183 NLRB 1286 (1970); and Port Drum Company, 170 NLRB555 (1968), and 180 NLRB 590 (1970).49 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."1o See fn. 49, supra.66 GROVES-GRANITEAPPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten Leroy C. Baublitz or anyother employee with executive board action for com-plaining in a manner protected by the Act of the waythe business representative performs his duties.WE WILL NOT fail to represent Leroy C. Baublitz orany other employee adequately in grievance matters, bydisparaging the cause to management officials; byabandoning interest in the grievance based uponconsiderations that are arbitrary, in bad faith, ordiscriminatory; or by giving misleading information tothe aggrieved employee concerning the Union's posi-tion in the matter.WE WILL NOT cause or attempt to cause Groves-Granite, or any other employer, to discharge orotherwise discriminate against Steve Stevenson, LeroyC. Baublitz, or any other employee, in violation ofSection 8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of their rights under the Act.WE WILL promptly request of Chaussee Corporationthat it submit to grievance proceedings the propriety ofChaussee's discharge of Leroy C. Baublitz on or aboutOctober 30, 1975.WE WILL, jointly with Groves-Granite, or severally,make Leroy C. Baublitz whole for any loss of earningsand benefits suffered because of the misconductresulting in his discharge by Groves-Granite on March12, 1976.WE WILL make Steve Stevenson whole for any loss ofearnings and benefits suffered because of the miscon-duct resulting in his discharge by Groves-Granite onJanuary 15, 1976.CARPENTERS LOCAL No.2205, UNITEDBROTHERHOOD OFCARPENTERS & JOINERS OFAMERICAAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst employees in collaboration with, or in responseto unlawful pressures from, Carpenters Local No. 2205,United Brotherhood of Carpenters & Joiners ofAmerica, or any other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under the Act.WE WILL, jointly with Carpenters Local No. 2205, orseverally, make Leroy C. Baublitz whole for any loss ofearnings and benefits suffered because of our unlawfuldischarge of him on March 12, 1976.GROVES-GRANITE, A JorNTVENTURE67